Citation Nr: 0101677	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  96-03 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased original disability rating for 
residuals of injury, left shoulder, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and father.


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to June 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), in New Orleans, 
Louisiana.  In a September 1994 decision, the RO granted 
entitlement to service connection for a left shoulder 
disability, assigning a noncompensable (0 percent) disability 
rating.  In a February 1999 decision, the veteran was granted 
a 10 percent rating for that disability, effective back to 
the date of her original grant of entitlement to service 
connection.

The Board recognizes that the veteran appealed the original 
assignment of a noncompensable disability rating for a left 
knee disability.  However, during an August 1997 Travel Board 
hearing, it was indicated that the only issue that the 
appellant wanted to pursue was increased rating for her 
shoulder disability.

During the August 1997 Travel Board hearing, an informal 
claim for entitlement to service connection for headaches, 
secondary to the left shoulder disability, was formulated.  
This matter is referred back to the RO for proper action.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC 6-96 (1996).

FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The preponderance of the evidence of record shows that 
the veteran's left shoulder disability is manifested by 
intermittent complaints of numbness, tingling, and radiating 
pain to the 4th and 5th fingers, palpable grinding, and some 
minimal limitation of internal and external rotation motion.

3.  The balance of the evidence does not show that the left 
shoulder has a loss of reflexes, muscle atrophy, or objective 
sensory disturbances characteristic of neuritis.

4.  Ankylosis, limitation of motion to shoulder level, 
dislocation, or nonunion of the clavicle or scapula with 
loose motion are not shown by the evidence of record.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of injury, left shoulder, have not been met.  
38 U.S.C.A. §§ 1155, 5107  (West 1991), amended by Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096  (2000); 38 C.F.R. §§ 4.20, 4.40, 4.45, 4.71; 
4.71a. DC 5200-5203; 4.123, 4.124, 4.124a, DC 8519, 8619, 
8719  (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

VA has a duty to assist with the development of evidence in 
support of claims for VA benefits.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 
2096  (2000) (to be codified at 38 U.S.C.A. § 5103A).  This 
includes making reasonable attempts to obtain pertinent 
evidence, including service medical records, VA records, and 
evidence from other government agencies.  In addition, in 
certain circumstances, the veteran must be provided a VA 
medical examination.  Id.; 38 U.S.C.A. § 5106 (West 1991); 
VBA Fast Letter 00-87  (November 17, 2000); VBA Fast Letter 
00-92  (December 13, 2000).  In this case, the RO fulfilled 
its duty to assist.  It obtained all VA and service medical 
records pertinent to the claim on appeal and provided the 
veteran with VA examination of her service-connected 
disability.  The veteran was also provided with an 
opportunity to testify at a personal hearing before a member 
of the Board.  Overall, the Board concludes that VA's duty to 
assist has been fulfilled.

II.  Evidence

Service medical records show that the veteran had no left 
shoulder defects noted at the time of her induction medical 
examination in November 1988.  She was seen for left-sided 
arm pain, numbness, and tingling in December 1989; symptoms 
were of 3 days duration, although the veteran indicated that 
she had had these problems on and off for 1 1/2 years.  
Physical examination was unremarkable, except for left 
shoulder and scapula pain.  Assessment was that she had a 
history suggestive of cervical radiculopathy.  A December 
1989 orthopedic consultation record shows that her left 
shoulder and scapula pain radiated to her left hand.  She had 
a history of several motor vehicle accidents, but her 
symptoms proceeded these accidents.  There was no definite 
trauma indicated.  Physical examination revealed tenderness 
of the left trapezius and scapula rotators.  Adson's test was 
mildly positive.  X-rays were negative.  Provisional 
diagnosis was to rule out cervical radiculopathy versus 
herniated nucleus pulposus.  

A June 1990 physical therapy record shows a provisional 
diagnosis of left thoracic outlet syndrome.  An August 1990 
electromyography (EMG) and nerve conduction study (NCS) 
report shows complaints of pain in the left side of the neck, 
scapula, and posterior shoulder region, with intermittent 
radiating pain to the left arm and forearm and uncomfortable 
paresthesias of the medial forearm and ulnar hand.  Symptoms 
were not related to any particular activity or position, but 
were prominently brought out during Adson's procedure.  The 
veteran noted no clear precipitant of her symptoms.  Physical 
examination revealed a positive Adson's test.  The EMG and 
NCS results were negative.  Impression was somewhat 
suggestive of cervical radiculopathy, but the negative EMG 
and physical findings suggested thoracic outlet syndrome.  It 
was remarked that this may be a case with both vascular and 
nerve bundle compromise.  

An October 1992 outpatient note shows that the left shoulder 
symptoms were partially relieved by Tylenol.  The veteran's 
February 1993 separation medical examination report is 
negative for any left shoulder defects.  The associated 
report of medical history lists a host of physical ailments, 
none of which involved the left shoulder.  The veteran 
specifically denied having a painful or "trick" shoulder.

Subsequent to service, an April 1994 VA examination report 
shows that, according to history provided by the veteran, she 
injured her left shoulder during a shipboard accident.  She 
fell when a 40-foot wave hit the ship.  Symptoms were of 
occasional numbness in the left arm, but the veteran was not 
able to provide any time frame for frequency, whether it be 
once per week, once per month, or otherwise.  Current 
complaints were of pain in the scapula region with radiating 
numbness and tingling to the left shoulder and sometimes to 
the hand.  Physical examination revealed a full range of 
motion of the shoulder.  There was tenderness at the medial 
aspect of the shoulder blade.  X-rays were negative.  
Impression was status post shoulder injury with no visible 
defect and good range of motion, but with point tenderness of 
the shoulder blade and complaints of radiating pain.

A September 1995 private chiropractor letter shows that the 
veteran was evaluated for left arm numbness and tingling.  
Examination revealed moderate muscle spasm of the left upper 
and mid-thoracic musculature and scapula.  Cervical range of 
motion was within normal limits, with left trapezius pain on 
cervical right flexion.  Cervical compression and distraction 
tests were negative for nerve root involvement.  Pinwheel and 
deep tendon reflex testing of the left and right upper 
extremities were normal and equal.  Wright's maneuver was 
positive on the left, indicative of vascular compression.  
Diagnosis was unresolved thoracic outlet syndrome and 
thoracic myofascitis.

A September 1995 letter from a department chair at the 
veteran's university shows that she was enrolled in a weight-
lifting class during Summer 1994, during which she had 
complaints of a weak left shoulder, with no improvement 
during the course of the class.  She continued to have 
problems with numbness and tingling of the left shoulder and 
was not able to finish a workout without having numbness.

The veteran testified at a Travel Board hearing in August 
1997.  During the hearing, she stated that her left arm went 
numb when she drove and hurt when she slept on it.  She 
indicated that playing with her daughter and working were 
adversely affected by her shoulder problem.  The pain and 
tingling came and went, but was worse when performing 
strenuous activities.  She was receiving no current medical 
treatment for it, but took Tylenol.  She missed some work and 
school classes because of her shoulder problem.  She could 
lift her left arm above shoulder level and could touch her 
head.

An August 1998 VA examination report indicates that, on 
physical examination, the veteran had complete range of 
motion of both shoulders.  There was no tenderness, swelling, 
or muscle atrophy.  Deep tendon reflexes were 2+ and 
symmetrical bilaterally.  Fine touch was intact.  Motor 
strength was intact with good grip strength.  There was good 
shoulder strength in all domains.  X-rays were normal.  
Diagnosis was probably bursa inflammation of the left 
shoulder.  The veteran's medical records were not available 
for review.

The most recent medical evidence is a March 2000 VA 
examination report.  It reiterates in detail the medical 
history of the veteran's left shoulder disability, 
specifically citing the pertinent medical evidence in the 
claims file.  Subjective complaints were of pain and weakness 
in the shoulder with flare-ups approximately 3 to 4 times per 
month, lasting until medication "kicked in."  There was a 
spot of tightness in the shoulder blade, which was helped by 
massage and rotational manipulation.  The shoulder did not 
sublux or dislocate.  There was some palpable grinding or 
"popping" on manipulation of the left shoulder.  Physical 
examination revealed that the left and right shoulders were 
symmetrical and had equal strength in the elbows, hands, and 
fingers; right hand grip might have been slightly stronger 
than the left.  There was perhaps some slight tenderness over 
the supraspinatus muscle and the trapezius.  Range of motion 
of the left shoulder was flexion to 180 degrees, abduction to 
180 degrees, external rotation to 84 degrees, and internal 
rotation to 70 degrees.  There was no pain on motion, but 
some discomfort at the extremes of rotation.  Peripheral 
nerves examination revealed that muscle strength was normal 
in the left arm.  Sensory examination revealed no deficits.  
History of intermittent numbness was not demonstrated.  The 
veteran indicated that she had tingling in the left 4th and 
5th fingers when placing her chin on her left shoulder.  
Neurologic examination was normal.  A computed tomography 
(CT) study revealed a minor abnormality.  Diagnosis was 
symptoms compatible with thoracic outlet syndrome.  The 
examiner remarked that the degree of earning capacity 
impairment, based on objective findings, was minimal; based 
on history only, it was moderate.  Magnetic resonance imaging 
(MRI) revealed no significant osseous abnormality with 
tracing suggestive of inflammation or partial tear of the 
supraspinatus tendon.  EMG and NCS were normal.

III.  Analysis

1.  General rating considerations

Service-connected disabilities are rated pursuant to 
diagnostic codes (DC) in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4  (2000) (Rating Schedule).  
The ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities, and are considered adequate 
to compensate for considerable loss of working time.  
38 C.F.R. § 4.1  (2000).  Where there is a question as to 
which of two evaluations under a specific diagnostic code 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2000); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  However, while the regulations require 
review of the recorded history of a disability to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In making its determination, the Board must consider all of 
the medical evidence, both for and against the veteran's 
claim, and determine its credibility and overall probative 
value.  See 38 U.S.C.A. § 7104(d)(1)  (West 1991); see also 
Caluza v. Brown, 7 Vet. App. 498  (1995) (citations omitted); 
Madden v. Gober, 125 F.3d 1477  (Fed. Cir. Sept. 29, 1997) 
(holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Colvin v. Derwinski, 1 Vet. App. 171, 175  
(1991).  It must determine whether the evidence is in support 
of the claim or is in equal balance, Alemany v. Brown, 9 Vet. 
App. 518, 519  (1996), or, alternatively, whether the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

Since the veteran appealed the initial assignment of a 
disability rating for her service-connected left shoulder 
disability.  This necessitates that the Board consider not 
only whether she is currently entitled to an increased 
disability rating for this disability, but also whether or 
not she was entitled to an increased disability rating at any 
time since the effective date of her initial grant of service 
connection, even if only temporarily.  Fenderson v. West, 12 
Vet. App. 119, 126  (1999) (separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings); see 38 C.F.R. 
§§ 3.400, 3.500  (2000).

In deciding claims for VA benefits, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b)  (West 1991), amended by Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 
Stat. 2096  (2000) (to be codified at 38 U.S.C.A. § 5107(b)). 

2.  Specific rating criteria

The veteran's left shoulder disability is not specifically 
enumerated in the Rating Schedule.  As such, it is to be 
rated based on an analogous disability.  38 C.F.R. § 4.20  
(2000)  (When an unlisted condition is encountered, it is 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.).

Here, the Board finds that DC 8719 most closely approximates 
the nature of the veteran's disability.  That DC pertains to 
neuralgia of the long thoracic nerve.  38 C.F.R. § 4.124a, DC 
8719  (2000).  The Board finds its use most appropriate in 
this case because the veteran's left shoulder problem has 
been repeatedly diagnosed as a thoracic outlet syndrome and 
is manifested by intermittent subjective complaints of 
numbness, tingling, and radiating pain.  This corresponds 
closely to symptoms of neuralgia, which are dull and 
intermittent pain,  38 C.F.R. § 4.124  (2000), and to the 
region of the long thoracic nerve, paralysis of which affects 
the ability to raise the arm above shoulder level and may 
cause a winged scapula deformity.  38 C.F.R. § 4.124a, DC 
8519  (2000).

Unfortunately, DC 8719 does not provide for a disability 
rating in excess of 10 percent in this case.  Neuralgia of 
the long thoracic nerve is to be rated based on paralysis of 
that nerve, with a maximum equal to moderate, incomplete 
paralysis.  38 C.F.R. § 4.124  (2000).  Moderate, incomplete 
paralysis of that nerve warrants a 10 percent disability 
rating.  38 C.F.R. § 4.124a, DC 8519  (2000).  The Board 
recognizes that more severe disability, resembling neuritis 
of the nerve, warrants a higher rating, but that disability 
is characterized by a loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating.  38 C.F.R. § 4.123  (2000).  Those symptoms are 
not present in this case.  As indicated above, objective EMG 
and NCS do not show any deficits.  In addition, neurologic 
examinations, including the most recent one in March 2000, 
have consistently shown that the veteran's left shoulder has 
normal reflexes and muscle strength.

The RO rated the veteran's disability pursuant to DC 5203 for 
impairment of the clavicle or scapula.  That DC provides for 
a 10 percent rating for malunion of the clavicle or scapula 
and a 20 percent rating for dislocation or nonunion with 
loose motion.  38 C.F.R. § 4.71a, DC 5203  (2000).  The Board 
does not find this DC to be the best under which to rate the 
veteran's disability because there is no indication that her 
left clavicle or scapula has any such defect.  The shoulder 
is completely symmetrical and has no subluxation or 
dislocation.  Nevertheless, it finds that entitlement to a 
rating in excess of 10 percent is not available under that 
DC.  There is no nonunion of the clavicle or scapula with 
loose motion, nor dislocation of the shoulder.  Id.

Similarly, the Board finds no other DC under which to rate 
the veteran's left shoulder that provides for a rating in 
excess of 10 percent.  The shoulder is not ankylosed (DC 
5200) and motion of the left shoulder is not limited to 
shoulder level (DC 5201).  38 C.F.R. § 4.71a, DC 5200, 5201  
(2000).  The medical evidence of record shows that she has 
good, objective range of motion of the shoulder.  The March 
2000 VA examination report shows only some very minimal 
limitation of internal and external rotation.  See 38 C.F.R. 
§ 4.71, Plate I  (2000).  The Board has also considered 
functional impairment as well.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206  (1995) (holding that 38 C.F.R. §§ 4.40, 4.45, 
were not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated, and that the Board has to 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes).  This impairment consists of some 
difficulty lifting and performing other strenuous activities 
due to left shoulder numbness, tingling, and radiating pain.  
However, in the Board's view of the evidence, even these 
functional complaints are not shown to render her shoulder as 
disabled as one that is objectively ankylosed or which cannot 
be raised above shoulder level.  Most recently, in the March 
2000 VA examination report, the examiner concluded that her 
impairment in earning capacity, from an objective standpoint, 
was only minimal.

Overall, the Board finds that the veteran's left shoulder 
disability is most appropriately rated pursuant to DC 8719 of 
the Rating Schedule.  However, neither that DC, nor any other 
DC in the Rating Schedule, provides for a disability rating 
in excess of 10 percent for the symptoms exhibited by the 
veteran, even during a temporary period of time during the 
pendency of this appeal.  See Fenderson, supra.  As such, the 
veteran's claim for an increased disability rating is denied.  
The preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b)  (West 1991), amended by Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 
Stat. 2096  (2000) (to be codified at 38 U.S.C.A. § 5107(b)). 


ORDER

Entitlement to an increased original disability rating for 
residuals of injury, left shoulder, is denied.



		
JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 

